Case 5:19-cv-02206-MAA Document 23 Filed 02/03/21 Page 1 of 2 Page ID #:1007



  1
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
  9
 10   GERARDO ALFARO GONZALEZ,                 )   Case No.: 5:19-cv-02206-DMG-MAA
                                               )
 11                Plaintiff,                  )   {PROPOSED} ORDER AWARDING
                                               )   EQUAL ACCESS TO JUSTICE ACT
 12         vs.                                )   ATTORNEY FEES AND EXPENSES
                                               )   PURSUANT TO 28 U.S.C. § 2412(d)
 13   ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
      Commissioner of Social Security,         )   U.S.C. § 1920
 14                                            )
                   Defendant                   )
 15                                            )
                                               )
 16
 17         Based upon the parties’ Stipulation for the Award and Payment of Equal
 18   Access to Justice Act Fees, Costs, and Expenses:
 19         IT IS ORDERED that fees and expenses in the amount of $3,400.00 as
 20   authorized by 28 U.S.C. § 2412, and
                                        d noo costs authorized
                                                    aut o ed by 28 U.S.C. § 1920, be
                                                                 8 U.S
 21   awarded subject to the terms of the Stip
                                          Stipulation.
                                             pulation.
 22   DATE: 02/03/21
 23                             ___________________________________
                                       ______________________________
                                THE HONORABLE
                                       NOORABLE MARIA         AUDERO
                                                   MARIIA A. AUDER
 24                             UNITED STATES
                                        STTATES MAGISTRATE JUDGEJUDG
 25
 26

                                              -1-
Case 5:19-cv-02206-MAA Document 23 Filed 02/03/21 Page 2 of 2 Page ID #:1008



  1   Respectfully submitted,
  2   LAW OFFICES OF LAWRENCE D. ROHLFING
  3         /s/ Lawrence D. Rohlfing
      _________________________
  4   Lawrence D. Rohlfing
      Attorney for plaintiff Gerardo Alfaro Gonzalez
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26

                                             -2-
